Case 19-04074   Doc 24   Filed 01/21/20 Entered 01/21/20 19:16:21   Desc Main
                           Document     Page 1 of 4
Case 19-04074   Doc 24   Filed 01/21/20 Entered 01/21/20 19:16:21   Desc Main
                           Document     Page 2 of 4
Case 19-04074   Doc 24   Filed 01/21/20 Entered 01/21/20 19:16:21   Desc Main
                           Document     Page 3 of 4
Case 19-04074   Doc 24   Filed 01/21/20 Entered 01/21/20 19:16:21   Desc Main
                           Document     Page 4 of 4
